{¶ 14} I continue to believe, as I wrote in State v.Jefferson,24 that "absent a long delay in the proceedings or prejudice to the state, it is an abuse of discretion per se to deny a motion to withdraw a plea made before sentence. Of course, even if there is a delay or prejudice, another one or more of the Fish factors may compel setting aside the plea."
  {¶ 15} But, as I also wrote then, "[P]rejudice to the state is one major consideration * * *." Here, the trial court found prejudice to the state. That finding makes sense and, together with the other factors weighed by the trial court, convinces me to vote to affirm.
  {¶ 16} I concur with the balance of the lead opinion as well.
24 State v. Jefferson, 1st Dist. No. C-020802, 2003-Ohio-4308, 2003 WL 21947179. *Page 552